MEMORANDUM **
Samuel Espinoza-Molina appeals from the district court’s judgment and challenges his guilty-plea conviction and 48-month sentence for possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Espinoza-Molina’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Espinoza-Molina has filed a pro se supplemental brief. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.